

116 HR 6171 IH: Moving Towards A Safe Climate Act
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6171IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to publish a national strategic action plan to reduce greenhouse gas emissions in the transportation sector, and for other purposes.1.Short titleThis Act may be cited as the Moving Towards A Safe Climate Act.2.FindingsCongress finds the following:(1)In 2018, the United Nations Intergovernmental Panel on Climate Change released a report that found that global warming could reach 1.5 degrees Celsius above average temperature levels by the year 2030.(2)The report outlined the potential impacts and associated risks of a temperature increase of 1.5 degrees Celsius, including increasing—(A)intensity and frequency of droughts;(B)frequency and amount of heavy precipitation; and(C)other extreme weather events.(3)The report found that in order to avoid the impacts of a temperature increase of 1.5 degrees Celsius, greenhouse gas emissions must be reduced—(A)between 40 to 60 percent below the level of greenhouse gas emissions recorded in the year 2010 by the year 2030; and(B)to net zero emissions by the year 2050.(4)According to a report by the Environmental Protection Agency entitled Inventory of U.S. Greenhouse Gas Emissions and Sinks, transportation activities accounted for the largest portion (approximately 29.9 percent) of total greenhouse gas emissions in the United States in 2017.(5)The Secretary of Transportation has a leading role in reducing United States greenhouse gas emissions since transportation activities continue to account for a large portion of total greenhouse gas emissions in the United States.(6)Reducing greenhouse gas emissions will demonstrate adherence to the commitments of the United States under the Paris Agreement, and any other similar international climate change agreements.3.National Strategic Action Plan to reduce greenhouse gas emissions(a)RequirementNot later than 2 years after the date of enactment of this Act, the Secretary, using the best available science and in collaboration with the Administrator of the Environmental Protection Agency, shall publish an action plan known as the National Strategic Action Plan (in this Act referred to as the action plan) to reduce greenhouse gas emissions in the transportation sector to the emissions target by the year 2040.(b)ContentThe action plan may include—(1)The implementation of strategies that increase the usage of passenger rail, public transportation systems, walking, cycling, and other low-carbon modes of transportation including—(A)improvements to infrastructure; and(B)changes to engineering and design guidelines, including the Manual on Uniform Control Devices for Streets and Highways or current design criteria codified under part 625, title 23 of the United States Code of Federal Regulations.(2)Strategies and policies that reduce Vehicle Miles Traveled (VMT), including—(A)the promotion of transit oriented or transit accessible development;(B)access to jobs and services as a metric to measure transportation success instead of level of service; and(C)more efficient land use or walkable communities;(3)recommendations for tax incentives for the adoption of technology that produces low levels of greenhouse gas emissions;(4)the development of transportation technology that dramatically reduces existing greenhouse gas emissions or produces low levels of greenhouse gas emissions, including—(A)alternative fuels;(B)zero-emissions vehicles and associated charging infrastructure;(C)intelligent transportation systems or advanced data; and(D)emissions capture technologies; and(5)recommendations for changes to DOT grant criteria, Federal surface transportation policy, and Federal regulations that would prioritize investments supporting these goals.(c)ConsultationIn developing the action plan, the Secretary shall consult with—(1)other Federal agencies, as appropriate;(2)individuals from—(A)the business community, including trade associations and small business owners;(B)labor organizations;(C)the environmental community;(D)the public health community;(E)the defense community; and(F)the scientific community, including the National Academies of Sciences, Engineering, and Medicine, organizations that further the scientific profession, and institutions of higher education;(G)transportation experts, including walking, biking, and public transit advocates;(3)representatives from State, Tribal, and local governments, including State transportation departments and metropolitan planning organizations; and(4)other organizations that the Secretary determines appropriate.(d)Public commentIn developing the action plan, the Secretary shall make the draft action plan available for public comment for at least 60 days, and issue a response to public comments received within 90 days of the end of the comment period.(e)RevisionNot later than 6 years after the date of the enactment of this Act, and every 4 years thereafter until the year 2040, the Secretary shall revise the action plan.(f)State strategic action plan(1)Withholding of fundsFor fiscal year 2023, and each fiscal year thereafter, the Secretary shall withhold 5 percent of the amount required to be apportioned to a State under section 104(b) of title 23, United States Code, until the Secretary determines that a strategic action plan submitted to the Secretary pursuant to paragraph (2) complies with the criteria developed pursuant to such paragraph.(2)State criteriaNot later than 2 years after the date of enactment of this Act, the Secretary shall develop criteria for each State to submit a strategic action plan to the Secretary not later than fiscal year 2023, and every 4 years thereafter until the year 2040, to achieve the emissions target by the year 2040, with consideration given to the greenhouse gas emissions of each such State.(g)Report to CongressNot later than 4 years after the date of enactment of this Act, and every 4 years thereafter until the year 2040, the Secretary shall submit to Congress a report on—(1)the following information for each State—(A)total greenhouse gas emissions from transportation;(B)greenhouse gas emissions per capita;(C)vehicle miles traveled per capita; and(D)average vehicle fleet efficiency;(2)actions taken to achieve the emissions target; and(3)progress with respect to achieving the emissions target.(h)DefinitionsIn this section: (1)Emissions targetThe term emissions target means a level of greenhouse gas emissions from the transportation sector that does not exceed 20 percent of the level of greenhouse gas emissions in the United States for the year 2005, as determined by the Administrator of the Environmental Protection Agency.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given the term under section 134 of title 23, United States Code.(4)SecretaryThe term Secretary means the Secretary of Transportation.(5)StateThe term State has the meaning given the term under section 101 of title 23, United States Code.